Case: 12-11021      Document: 00512433156         Page: 1    Date Filed: 11/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 12-11021                         November 7, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JARVIS DUPREE ROSS, also known as Dookie, also known as Dapree Dollars,
also known as Fifty; COREY DEYON DUFFEY, also known as Keyno, also
known as Calvin Brown; CHARLES RUNNELS, also known as Junior;
ANTONYO REECE, also known as Seven; TONY R. HEWITT, also known as
Priceless T,

                                                 Defendants-Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CR-167-3


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Corey Deyon Duffey has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11021     Document: 00512433156      Page: 2   Date Filed: 11/07/2013


                                  No. 12-11021

Duffey has filed a response. The record is insufficiently developed to allow
consideration at this time of Duffey’s claims of ineffective assistance of counsel;
such claims generally “cannot be resolved on direct appeal when the claim has
not been raised before the district court since no opportunity existed to develop
the record on the merits of the allegations.” United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Duffey’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                        2